Title: To George Washington from Moses Jenkins, 27 July 1797
From: Jenkins, Moses
To: Washington, George

 

Honrd Sir
July the 27th 1797

I Gladly Embrace an Opportunity of writing to Your Excellency on a Subject of as Great Importance as any thing Ever yet Comprehended By Mortal Man That is the Glory of God & the Redemption & Salvation of mankind; I am A Union Minister. & I Do Sincerely Beleive that if all human Inventions was Laid Aside, that it would be Imposible that any more than one party Could Exist in the Church of Christ I am A Native of Amarica Born in the State of Pennyslvania in the Year of Our Lord 1768 And has traveled through part of Six of the States of America Viz. Pennsylvania Jersey Dalaware Maryland Virginia & North Carolinia & has preached the Doctrine of Union & Reconciliation & Still Continues in the Sam⟨e⟩ Beleif that if human Inventions was Laid Aside that Only One party Could Exist in the Christian Church.
I Desire your Approbation if your Excellency permit The ⟨Free⟩ Preveledge of Preaching in the Church Most Convenient to your present Residence. & am the Earnest well wisher of Souls, a Friend to the Cause of God: In whose presence I Wish your Happiness Abundantly in time & to all Eternity.

Moses Jenkins

